COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  MARTIN GERARDO RIVAS,                                           No. 08-18-00208-CR
                                                  §
                          Appellant,                                  Appeal from
                                                  §
  v.                                                               41st District Court
                                                  §
  THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                  §
                          Appellee.                              (TC # 20180D02128)
                                                  §

                                 MEMORANDUM OPINION

       Appellant, Martin Gerardo Rivas, is attempting to appeal his conviction of theft of property

valued at less than $2,500 with two or more previous theft convictions. See TEX.PENAL CODE

ANN. § 31.03(e)(4)(D). We dismiss the appeal because the trial court certified that Appellant does

not have a right to appeal.

       Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure requires that the trial court enter

its certification of a defendant’s right of appeal each time it enters a judgment of guilt or other

appealable order. TEX.R.APP.P. 25.2(a)(2). Appellant filed a timely notice of appeal, including

the trial court’s certification as required by Rules 25.2(a)(2) and 25.2(d), but the certification

reflects that the appeal “is a plea-bargain case, and the defendant has NO right of appeal.” The

record supports the trial court’s conclusion that Appellant waived his right to a jury trial and

entered a negotiated guilty plea. In a plea-bargain case, a defendant may appeal only those matters
raised by written motion and ruled on before trial, or after getting the trial court’s permission to

appeal. TEX.R.APP.P. 25.2(a)(2)(A)(B). The appellate record does not reflect that the trial court

ruled on any pre-trial motions or that Appellant obtained permission to appeal any issues.

       The Clerk’s Office notified Appellant that the certification reflects he has no right of appeal

in this case and requested a response. Appellant’s attorney filed a response stating that he is unable

to rebut the certification. Based on the trial court’s certification and the record before us, we

conclude that Appellant does not have a right to appeal. Accordingly, we dismiss the appeal.


December 19, 2018
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                -2-